COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-208-CV

TAMMY LYNN ARNOLD                                                APPELLANT

                                       V.

JOEL CAMERON ARNOLD                                                APPELLEE

                                   ----------

           FROM THE 415TH DISTRICT COURT OF PARKER COUNTY

                                   ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     On November 4, 2009, we notified appellant that her brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). Tex. R. App.

P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the

court within ten days a response showing grounds for continuing the appeal.

See Tex. R. App. P. 42.3. We have not received any response.




     1
          See Tex. R. App. P. 47.4.
     Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

     Appellant shall pay all costs of this appeal, for which let execution issue.




                                                 PER CURIAM




PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: December 3, 2009




                                       2